UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6499



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES ANTHONY BENNETT, a/k/a Tony,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-98-599)


Submitted:   July 24, 2002                 Decided:   August 1, 2002


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Anthony Bennett, Appellant Pro Se. Sean Kittrell, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Anthony Bennett pleaded guilty to violations of 18

U.S.C.A.   §§   922(u),   922(g)(1),   and   922(j)   (West   2000).   He

initially was sentenced to ninety-seven months in prison. Upon the

Government’s motion, the district court reduced Bennett’s sentence

to sixty months.    Bennett now appeals the district court’s order

denying his motion for reduction of sentence, in which Bennett

claimed he was entitled to a further reduction of his sentence

under U.S. Sentencing Guidelines Amendment 599.

     Commentary to Amendment 599 makes clear that the amendment

applies only to convictions under 18 U.S.C.A. § 924(c) (West 2000).

Bennett was not convicted of violating that statute.           Therefore,

the district court properly denied the motion for reduction of

sentence, and we affirm.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before us and argument would not aid the decisional

process.




                                                                 AFFIRMED




                                   2